Citation Nr: 1422986	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-26 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to July 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In April 2013, a hearing was held before a Decision Review Officer (DRO) at the RO.  In March 2014, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are associated with the Veteran's claims file.

A May 2012 unappealed (and now final; See 38 U.S.C.A. § 7105) rating decision denied the Veteran service connection for tinnitus.  At the March 2014 Travel Board hearing, the Veteran appeared to be re-raising this claim (he testified that he has experienced ringing in his ear (tinnitus) since the right ear injury in service).  Consequently, the issue of whether new and material evidence has been received to reopen the claim of service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's right ear hearing loss is related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to this claim.  As service connection for right ear hearing loss is being granted, there is no reason to belabor the impact of the VCAA on the matter.

Legal Criteria, Factual Background, and Analysis

Based on a review of the evidence, the Board concludes that service connection for right ear hearing loss is warranted.  The Veteran has described a history of right ear hearing loss after being hit on the right ear during a robbery attempt in service which resulted in bleeding of this ear.  The Veteran is competent to report his experiences and symptoms of difficulty hearing during and after service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

Furthermore, the evidence shows that the Veteran currently has right ear hearing loss pursuant to 38 C.F.R. § 3.385, and the March 2009 VA opinion concluded that there is a nexus between his in-service right ear trauma and his current right ear hearing loss disability.  The March 2009 examiner noted that "[t]he Veteran does have bilateral neurosensory hearing loss which is much worse on the right than the left.  It is my impression that the severe loss on the right ear is as likely as not secondary to the trauma to the ear."  As such, the requirements for service connection have been met.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board acknowledges the negative evidence of record consisting of the January 2012 VA examiner's opinion and March 2013 addendum.  However, the Board finds that such opinion (and addendum) lacks probative value as it violates Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Hensley court held that veterans who exit service with normal hearing are not precluded from establishing service connection if they demonstrate a nexus between a current hearing loss disability and service.  The examiners' negative nexus opinions regarding the Veteran's hearing loss were premised upon the absence of hearing loss being shown at discharge and thus, they lack probative value.

Accordingly, in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that his right ear hearing loss was incurred in service.  Therefore, service connection for right ear hearing loss is granted.  38 U.S.C.A. § 5107.


ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


